Citation Nr: 1726540	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for osteoarthritis.

2. Entitlement to an initial increased rating for major depressive disorder, rated 50 percent disabling from September 25, 2006 to November 13, 2014, and rated 70 percent disabling as of November 14, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 19, 2009.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army July 1991 to November 1992 and from November 1997 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claims file is currently held by the RO in Chicago, Illinois.  

This case was previously before the Board in November 2013 where the issues of entitlement to an increased initial rating for depression and service connection for osteoarthritis were remanded for a VA psychiatric examination and additional evidentiary development.  The matter has returned to the Board for appellate consideration.

The Board notes that the Veteran is in receipt of a total disability evaluation based upon individual unemployability (TDIU) since February 19, 2009, the date of the Veteran's formal application.  As such, her claim for TDIU for the period after February 19, 2009 is moot.  But, the Board recognizes that VA has a "'well-established' duty to maximize a claimant's benefits." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, as the record reflects that the Veteran's employability was affected by her service-connected disabilities, in particular her migraine headaches, lower leg conditions, and major depressive disorder, claim for TDIU for the period prior to February 19, 2009 is also raised by the record and, pursuant to Rice, is an issue under the Board's jurisdiction. See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  As such, entitlement to TDIU prior to February 19, 2009 is currently before the Board as reflected on the title page.  

The issue of entitlement to service connection for osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. From September 25, 2006 to November 13, 2014, the Veteran's major depressive disorder was not shown to cause occupational and social impairment with deficiencies in most areas.

2. From November 14, 2014, the Veteran's major depressive disorder has not resulted in total occupational and social impairment.

3. The Veteran filed an application for TDIU on February 19, 2009.

4. From November 19, 2007 to February 18, 2009, the Veteran was precluded from engaging in substantially gainful employment due to her service-connected disabilities.  


CONCLUSION OF LAW

1. From September 25, 2006 to November 13, 2014, the criteria for an initial rating in excess of 50 percent for major depressive disorder have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a rating in excess of 70 percent for major depressive disorder have not been met at any point. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2016).

3. The criteria for TDIU, from November 19, 2007 to February 18, 2009, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration records, and identified private treatment records have been obtained.  

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Major Depressive Disorder

The Veteran was granted service connection for her major depressive disorder by January 2008 rating decision and initially rated at 50 percent effective September 25, 2006.  The Veteran disagreed with the initial rating assigned. See Notice of Disagreement dated February 2008.  In November 2013, the Board remanded the issue for a VA examination.  

Thereafter, in April 2016, her rating was increased to 70 percent effective November 14, 2014, the date of the VA psychiatric examination.  The Veteran now asserts she is entitled to an evaluation of total occupational and social impairment for the entire appeal period. See Third Party Correspondence dated August 2010 and Correspondence dated June 2016.

Legal Criteria 

The Veteran's major depressive disorder has been rated under Diagnostic Code 9434, which is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating. The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating. Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130. While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran. VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

As explained below, the competent evidence of record, to include the Veteran's treatment records, VA examination reports, private medical opinions, and lay statements, do not establish findings consistent with higher ratings.  

From September 25, 2006 to November 13, 2014

In January 2008, the RO granted service connection for depression (claimed as sleeplessness, restlessness, tiredness) and assigned an initial rating of 50 percent, effective September 25, 2006, the date of the claim.  

In August 2007, the Veteran was afforded a VA psychiatric examination. The Veteran reported being married to her husband of 22 years with two children ages 14 and 10. She reported the marriage was rocky. The Veteran reported working at the post office as a mail processor for almost 8 years.  She described her social relationships as "very limited" and "only a few at work."  On examination, she was cooperative, clean, casually dressed, attention intact with slow speech.  She had hopeless, depressed, dysphoric mood with flat affect, but no delusions or hallucinations.  She reported fleeting suicidal thoughts but denied homicidal thoughts.  She denied obsessive/ritualistic behavior or inappropriate behavior.  She reported experiencing panic attacks that last for 10-15 minutes, which would occur two times a month before medication.  She was assessed a GAF 47.  The clinical psychologist found total occupational and social impairment due to mental disorder with pertinent symptoms of mood inconsistent, anxiety related to pain, depression secondary to chronic pain which limits functioning totally. See August 17, 2007 Mental Disorders Examination, Nashville, Tennessee VAMC records.

In October 2007, Veteran consulted with a VA social worker and reported depressed mood.  On interview, she was alert and oriented.  She denied suicidal or homicidal ideation, but reported feeling useless since she is unable to interact with her children due to her medical problems.  The social worker reminded the Veteran she is still capable of reading books, discussing events, cooking, nurturing children and helping her children develop a healthy outlook on life.  She was assessed a GAF 60.  At a subsequent visit that same month, the Veteran reported that working leaves her feeling drained daily and mentally exhausted.  She indicated considering a less stressful job in hopes of having the energy to play with her children. See Chattanooga VA Community Based Outpatient Clinic (CBOC) records.

In December 2007, the Veteran presented for a social worker consultation and complained of pain so overwhelming as to render her incapable of standing for 8 hours sorting mail at the post office.  The social worker noted that the pain contributes to her ongoing depression and limits engagement with her children. Veteran reported she is applying for civil service disability, social security disability and an increase of her service-connected compensation.  She denied homicidal or suicidal ideation.  She was assessed with major depressive disorder secondary to chronic pain. Id.  

In a February 2008 social worker note, the Veteran requested help with her disability claims form from the post office.  On examination, she was alert and oriented, neatly dressed with coherent and relevant speech.  Her insight and judgment were fair.  She had depressed mood with congruent affect.  She had no voices or hallucinations or any psychotic symptoms and denied having any current homicidal or suicidal ideation.  She was assessed a GAF 55. Id.  

In February 2008, the Veteran presented for a VA psychiatric evaluation.  Veteran reported she had suicidal thoughts two weeks ago, but denied any plan or intent of suicide.  She reported waking up constantly, being irritable and wants to sleep all the time.  On examination, she was well nourished, in no apparent distress, well groomed, cooperative and casually dressed.  She was alert and oriented with linear and goal directed speech.  She denied currently having homicidal and suicidal thoughts. She was assessed a GAF 56. Id.  

In December 2008, the Veteran continued to report symptoms of depression and requested medication management.  She reported having difficulties managing everything she has to do at times, but that she and her husband seem to have bad days on different days so at least they can manage.  She denied having any homicidal ideation, hallucinations, or delusions, but she indicated having suicidal thoughts.  She reported having sleep disturbance and poor concentration.  She was assessed a GAF 62.

In April 2009, the Veteran was afforded a VA mental disorders examination.  The Veteran reported she medically retired from the post office in November 2007 and has applied for unemployability.  On examination, she was cooperative, clean, alert and attentive with slow speech.  She had a depressed mood with flat affect, but she had no psychotic symptoms.  She denied any current suicidal or homicidal ideation.  She denied difficulty falling asleep but reported difficulty staying asleep.  She continues to report experiencing panic attacks where she gets extremely anxious if "someone invades her space" in a store.  She will frequently leave a store without completing her shopping if startled suddenly.  The Veteran reported marijuana use two times a month to manage pain.  The staff psychologist concluded that depression and chronic pain have a significant impact on her loss of motivation, and that continued use of alcohol and marijuana may also contribute to the lack of motivation and sleep disturbance.  She was assessed a GAF 50-60.  See April 15, 2009 mental disorders examination, St. Louis VAMC records.

In June 2010, the Veteran presented for a psychotherapy medical check and reported being depressed for several months but not suicidal.  The psychiatrist noted her last GAF as 60 on March 17, 2010.  During the visit, she was diagnosed with Bipolar II Depressed and assessed a GAF of 50. See St. Louis VAMC records.

An October 2014 private treating physician's note regarding the Veteran's depression indicated that she decided to stop all her mood stabilizing medications.  This was done over the VA psychiatrist's recommendation not to be off her medications.  The Veteran reported having "a hard few weeks but she does feel a lot better."  He indicated she was alert, oriented, and in no acute distress.  She was counseled on doing routine exercise and getting good sleep.  He indicated a re-evaluation in 4 weeks. See Dr. N.Oldham records dated October 29, 2014.

During the current appeal period, the Veteran clearly experienced psychiatric symptomatology as a result of her depressive disorder with symptoms such as depression, loss of motivation, and feeling hopeless.  However, as chronicled above, the record does not establish that her depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In August 2010, in a letter accompanying her substantive appeal, the Veteran argued that because a 2007 VA examiner noted "total occupational and social impairment," she was entitled to the highest rating and should be declared totally disabled. See Third Party Correspondence dated August 2010.  Notably, in a January 2010 rating decision, the RO already granted the Veteran's TDIU claim as of February 19, 2009, the date of her application. 

In June 2016, she again asserted being entitled to a total disability rating and referenced the same August 2007 examination noting total occupational and social impairment with symptoms of inappropriate behavior and suicidal ideation.  She pointed out that the examiner assigned a GAF assessment of 47 indicating a severe impairment. See June 16, 2016 Correspondence.

Indeed, the record does reflect periodic complaints of suicidal ideation, and suicidal ideation is a symptom that is included in the criteria for a 70 percent rating.  However, as was explained in Vazquez-Claudio, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning.

For example, while occupational impairment is a component of both a 50 percent rating and a 70 percent rating, the symptomatology associated with a 50 percent rating would include difficulty in establishing and maintaining effective work and social relationships.

While the Veteran's GAF score in one 2007 VA examination was rated at 47, this is not itself determinative of the most appropriate disability rating for the current appeal period.  As noted above, a rating is based on all the evidence of record that bears on occupational and social impairment.  At no time, during this period on appeal, does the evidence of record show that the Veteran had symptoms such as obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  

In fact, contrary to the Veteran's assertions of total occupational and social impairment, she was able to maintain social relationships with co-workers, her husband of over 22 years, older sister and her two children.  Of note, are buddy statements submitted from her post office colleagues.  In July 2007, prior to filing her claim for depression, the Veteran's co-workers each attested to personally being acquainted with the Veteran for the past 7 years and stated they considered the Veteran a friend and a very dedicated worker.  One co-worker stated the Veteran was a "committed team player who assisted others around her."  See statement of J.L.M. dated July 2007.  Another co-worker observed the Veteran as "an excellent worker and a person of integrity" and that "she continues to strive for excellence even though on most days when she is able to come to work, she appears to be completing her tasks in excessive pain," in reference to observing the Veteran's deteriorating physical condition. See statement of J.R.P. dated July 2007.  
Further, the Veteran was able to secure and maintain employment although she reported frequently missing work due to her health conditions.  

Moreover, in October 2007, just two months after the August 2007 evaluation, a VA clinical psychologist assessed her with a GAF of 60, which is suggestive of mild psychiatric symptomatology and an improvement from her previous GAF assessment of 47.  Subsequent evaluations in December 2007, February 2008, December 2008, 2009, 2010 and 2014 demonstrate a consistent GAF assessment ranging from 50 to 62, indicating that in the eyes of the medical professionals who were evaluating the Veteran, her psychiatric symptomatology was in the mild or moderate range.

On examination, examiners consistently noted the Veteran was cooperative, alert and fully oriented, with good hygiene, clear and logical thought processes, and she had good insight and judgment.  The record does not show any episodes of anger or irritability with periods of violence, which is indicative of impaired impulse control, contemplating a 70 percent rating.  Here, the Veteran does not exhibit or resort to violence or act upon any impulses.  Despite reporting fleeting thoughts of suicidal ideation, she denies intent to act on hurting herself or others.  Once again, despite the Veteran's reported symptoms, the record shows that she was able to maintain employment, had friends and acquaintances, and lived at home with a supportive family.  

In short, the Board finds that the Veteran's symptoms during this period of the appeal do not impact her social and occupational functionality in such a way to result in social and occupational impairment with deficiencies in most areas.  After a thorough review of the record, the Board concludes that the evidence does not reflect that the Veteran's service-connected major depressive disorder has been manifested by symptoms of such severity to warrant an evaluation in excess of 50 percent.  

Accordingly, a schedular rating in excess of 50 percent, from September 25, 2006 to November 13, 2014, is denied.

From November 14, 2014

In a December 2014 rating decision, the RO increased the Veteran's disability rating for major depressive disorder from 50 percent to 70 percent as of November 14, 2014.  

In disagreement with the current evaluation of 70 percent, the Veteran re-asserted her previous argument of entitlement to total disability on the basis of the August 2007 examination noting total occupational and social impairment with a GAF assessment of 47. See June 16, 2016 Correspondence.  As demonstrated above, the Board does not rely solely on one examination which may assess a level of disability at that particular moment of the examination.  Further, for the current appeal period after November 14, 2014, an examination from August 2007 does not contribute to a fair assessment of the present level of severity and impairment.  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, the Board gives consideration of all the evidence of record for evaluating the appropriate disability rating for the current appeal period.  

With that said, after November 14, 2014, the Veteran's treatment records do not establish total occupational and social impairment, and the Board finds that a disability rating in excess of 70 percent for major depressive disorder is not warranted.  

During the current period, the Veteran was provided with two VA mental disorder evaluations in November 2014 and November 2015.  

In November 2014, the Veteran reported she was still married to her husband of 29 years.  She reported "they get along fairly well" and her husband seems to be supportive of her problems.  She generally gets along with her two children now 22 and 17 years old.  She is close to her older sister and occasionally visits her.  She has not worked since retiring from the post office in January 2008.  She reported being hospitalized once in May 2009 after a suicide attempt by overdosing.  She reported she stopped her medications in April 2014 because she felt "overmedicated and not able to think."  After withdrawing she felt better for a while but now she is more "irritable and depressed."  On examination, she was open and cooperative, clean, and talkative with no apparent thought disorder.  She had a depressed mood but her insight and judgment appeared to be good.  She reported having panic attacks that occur weekly or less often.  She reported that she recently cries every day and gets irritated (without violence).  She reported feeling hopeless at times with some suicidal ideation.  See November 2014 VA psychiatric examination.

In November 2015, the Veteran was examined by the same VA clinical psychologist who conducted the 2014 examination.  She reported her and husband of 30 years get along "pretty well."  She also reported that she meets and gets along with her mother-in-law.  She does not have any friends or socialize.  She reported that in December 2014 her private treating physician started her on medication for pain and depression, which she states has helped some.  On examination, she was cooperative, clean and casually dressed, sufficiently talkative with good insight and judgment.  The Veteran reported she gets tearful out of the blue, feels things are hopeless, has a hard time motivating herself to get out of bed and feels anxious.  She also reported feeling irritable without violence and having some problems with her memory.  She had no homicidal ideation, suicidal ideation, hallucinations, or delusions. See November 2015 VA psychiatric examination, St. Louis VAMC records.  

The preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 70 percent at any time throughout the duration of the appeal.  As described, the Veteran has clearly experienced psychiatric symptomatology as a result of her depressive disorder.  However, the record does not establish that her depressive disorder results in total occupational and social impairment.  As noted, the Veteran has remained married throughout the appeal and has maintained relationships with her son, daughter, siblings, and husband's family.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  

In addition, her most recent medical records are not consistent with a higher 100 percent rating, which requires gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name are not present symptoms.  

While the record reflects the Veteran's report of a history of suicidal ideation, panic attacks, sleep disturbance, serious occupational and social impairment, and difficulty in adapting to stressful environments, these symptoms are contemplated by the 70 percent rating being assigned.  Although, as noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a 100 percent evaluation, her psychiatric symptomatology does not demonstrate total social and occupational impairment. See Mauerhan, 16 Vet. App. 436.  Moreover, despite a finding of suicidal ideation in the November 2014 examination, the Veteran has not shown to be a persistent danger of hurting herself or others.  In addition, mental status evaluations throughout the duration of this appeal show she was found to be alert, cooperative with good insight and judgment and had no hallucinations, paranoia or delusions.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a 100 percent disability rating at any time since the filing of the claim for this disability. 38 C.F.R. §§ 4.3, 4.7.  Thus, a disability rating in excess of 70 percent for major depressive disorder from November 14, 2014, is not warranted.  

Accordingly, for the current period, the Veteran is not entitled to a rating in excess of 70 percent for her major depressive disorder.

In sum, the Board finds that a rating in excess of 50 percent, from September 25, 2006 to November 13, 2014, and a rating in excess of 70 percent, from November 14, 2014 for the Veteran's major depressive disorder, is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's major depressive disorder is so exceptional or unusual as to warrant the assignment of a higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

For the Veteran's major depressive disorder, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted for this claim.

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

TDIU prior to February 19, 2009

As previously addressed in the Introduction, the Veteran's claim for TDIU was initially raised as a derivative claim in connection with the Veteran's claim for an increased rating for major depressive disorder pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran initially claimed entitlement to service connection for major depressive disorder in September 25, 2006.  Thus, the RO's award of TDIU to the Veteran, effective February 19, 2009, the date of her formal TDIU application VA Form 21-8940, is only a partial grant of the benefits sought on appeal and the Board will consider whether a TDIU is warranted for the increased rating period from September 25, 2006 to February 18, 2009. AB v. Brown, 6 Vet. App. 35 (1993).

VA will grant entitlement to a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from securing and following "substantially gainful employment" consistent with her education and occupational experience. See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

For the following reasons, the Board finds that TDIU is warranted for the period from November 19, 2007 through February 18, 2009.

In February 2009, the Veteran submitted a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  She indicated that she was unemployed as a result of her service-connected disabilities, in particular, migraine headaches, lower leg conditions, and major depressive disorder.  She also reported the date "last worked full-time" and date she "became too disabled to work" was November 19, 2007, as a mail processor at the U.S. Post Office.

The Veteran's service-connected disabilities prior to February 19, 2009 are major depressive disorder evaluated at 50 percent disabling effective September 25, 2006, stress fractures/shin splints in the bilateral lower extremities each evaluated at 10 percent disabling effective September 25, 2006, and migraine headaches evaluated at 10 percent disabling from June 27, 2001 and 50 percent disabling effective September 25, 2006.  The Veteran had a combined disability rating of 80 percent effective September 25, 2006. 38 C.F.R. § 4.25.  Therefore, the Veteran has at least one service-connected disability rated at 40 percent or more and the combined rating of 70 percent or more, so as to meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).

In that regard, the Board finds that November 19, 2007, is the proper date that entitlement arose, as the date that the Veteran became unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  VA treatment records reflect the Veteran's report of increased migraine headaches, symptomatology warranting an increased rating, and the Veteran's report that she was consistently missing work due to her chronic pain and health condition.  For instance, in December 2007, VA treatment notes show the Veteran's complaints of experiencing pain so overwhelming as to render her incapable of standing 8 hours sorting mail at the post office.  The social worker at that time also noted that the pain contributed to her ongoing depression.  See Chattanooga CBOC records.  Indeed, this report is consistent with the buddy statements submitted by her coworkers at the post office attesting to their observations of the Veteran's declining health condition which resulted in "excessive absenteeism from work".  See statements from J.L.M. and J.R.P. dated July 2007.  The Board finds the statements by the Veteran and her coworkers to be credible, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran ceased work on November 19, 2007, as a result of her inability to secure or follow a substantially gainful occupation due to her service-connected migraine headaches, lower leg conditions, and major depressive disorder.

The Board notes that the award of TDIU here from November 2007 to February 2009 is based on the severity of symptoms produced by all the service-connected disabilities, to include migraine headaches, stress fractures/ shin splints in the bilateral lower extremities, and major depressive disorder, which result in unemployability, and is distinguishable from the Board's denial of an increased rating in excess of 50 percent for the Veteran's major depressive disorder from September 2006 to November 2014 where the Veteran's symptoms during that period was found to not impact her social and occupational functionality in such a way to result in social and occupational impairment with deficiencies in most areas.  Therefore, a review of the Veteran's VA treatment records and lay statements, taken in total, do suggest unemployability prior to February 19, 2009 due to service-connected disabilities.  

Accordingly, considering the foregoing, the Board finds that entitlement to TDIU is granted from November 19, 2007 through February 18, 2009. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 50 percent for major depressive disorder, for the period of September 25, 2006 to November 13, 2014, is denied.

An initial rating in excess of 70 percent for major depressive disorder, as of November 14, 2014, is denied.

TDIU is granted from November 19, 2007 to February 18, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Osteoarthritis

The Board finds that remand is necessary for further development before the Board can adjudicate the Veteran's claim of service connection for osteoarthritis.  Specifically, an addendum opinion from the November 2015 VA examiner is needed on a limited instruction.  

In November 2013, the Board's decision pointed to post-service treatment records that document diagnoses of arthritis in the Veteran's lumbar spine, cervical spine, and bilateral hips.  Additionally, radiographic reports indicated narrowing of the bilateral patellofemoral joints of the knees and bilateral ankle planta calcaneal spurs.  Also, osteoarthritis was included on a list of "Active Problems" from treatment records in December 1999. See Chattanooga VA Community Based Outpatient Clinic records.  On remand, a VA medical opinion was requested to clarify the notation of osteoarthritis and provide an opinion as to whether the Veteran's disability was manifest to a compensable degree within one year after her discharge from military in April 1999.  Specifically, the examiner was asked to determine whether the Veteran's osteoarthritis manifested painful limited motion of any joint during the period prior to April 29, 2000. See November 2013 Board Decision.

In November 2015, the Veteran was afforded a VA examination.  After noting a thorough review of the Veteran's claims file and in-person examination, the examiner, a certified nurse practitioner, opined that it was less likely as not that osteoarthritis of any joint was present and manifest to a compensable degree within a year from the Veteran's separation from active duty, i.e. prior to April 28, 2000.  In reference to the notation of osteoarthritis, the examiner explained that "there is no available objective data including radiograph evidence supporting diagnosis of osteoarthritis.  In her rationale, she stated that "on 8/31/2006 whole body bone scan was normal."  Further, with regards to the etiology of the current condition, the examiner opined that the Veteran's bilateral knee mild joint spacing, mild arthritis cervical spine, and mild arthritic changes in the lumbar spine, is less likely not  related to any incident of the Veteran's active duty service.  She remarked that "[w]hile the Veteran sustained bilateral mid tibial stress fractures, there is no medical evidence to support a causal relationship between them and Veteran's claimed condition - medical records does not indicate chronic abnormality of gait." See Non-degenerative Arthritis and Dysbaric Osteonecrosis Disability Benefits Questionnaire (DBQ) dated November 19, 2015.

The Board notes that the examiner provided a comprehensive and well-grounded opinion as to the direct service connection opinion requested in the previous Board remand.  But, the Board finds that an addendum medical opinion is necessary addressing the relationship between the Veteran's osteoarthritis and her service-connected stress fractures/ shin splints in the bilateral lower extremities.  Although the examiner remarked in a one sentence reference about the lack of medical evidence to support any causal relationship, the Board finds the reference inadequate for decision making purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The comment by the examiner is insufficient as she did not provide a thorough rationale or provide a clear conclusion on whether the osteoarthritis is proximately due to or the result of the service-connected stress fractures/ shin splints in the bilateral lower extremities, and not due to the natural progress of the osteoarthritis.  As such, an opinion addressing secondary service connection with supporting rationale is needed.  Thus, on remand, an addendum opinion should be provided which addresses the foregoing.  

Notably, the examiner's opinion is otherwise thorough and provides a complete recitation of the Veteran's medical history.  Therefore, remand is required on this limited instruction only.

Accordingly, the case is REMANDED for the following action:

1. Obtain an additional opinion from the examiner who conducted the November 2015 VA examination or another appropriate medical professional if the examiner is unavailable.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and her representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.  

After reviewing the claims file, the examiner should provide an addendum to the November 2015 opinion addressing the following:

a) If the Veteran's osteoarthritis is due to a diagnosed disorder, is it at least as likely as not that the identified disability had its onset in or is otherwise related to her service? 

b) The examiner is also asked to specifically address whether the Veteran's osteoarthritis is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected stress fractures/ shin splints in the bilateral lower extremities.

c)  The examiner is also asked to specifically address whether the Veteran's osteoarthritis is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected stress fractures/ shin splints in the bilateral lower extremities.

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for all opinions expressed.

2.  Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions. If not, take appropriate corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


